Exhibit 99.2 Part II, Item 8. Financial Statements and Supplementary Data is updated from the information included in our Annual Report on Form 10-K for the year ended December 31, 2009 to recast the presentation of our financial statements for all periods presented, as disclosed in Note 17 of the notes to the consolidated financial statements filed as a part of this Exhibit 99.2. Item 8. Financial Statements and Supplementary Data NOVASTAR FINANCIAL, INC. CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share amounts) December 31, December 31, Assets Current Assets Unrestricted cash and cash equivalents $ $ Mortgage securities (includes CDO securities of $959 and $4,798, respectively) Notes receivable, net of allowance of $300 and $0, respectively - Other current assets (includes CDO other assets of $428 and $2,043, respectively) Current assets of discontinued operations - Total current assets Securitization Trust Assets Mortgage loans – held-in-portfolio, net of allowance of $712,614 and $776,001, respectively Accrued interest receivable Real estate owned Total securitization trust assets Non-Current Assets Fixed assets, net of depreciation Other assets Assets of discontinued operations - Total non-current assets Total assets $ $ Liabilities and Shareholders’ Deficit Liabilities: Current Liabilities Accounts payable $ $ Accrued expenses Dividends payable Other current liabilities (includes CDO debt and other liabilities of $1,396 and $5,376, respectively) Current liabilities of discontinued operations - Total current liabilities Securitization Trust Liabilities Due to servicer Other securitization trust liabilities Asset-backed bonds secured by mortgage loans Total securitization trust liabilities Non-Current Liabilities Junior subordinated debentures Other liabilities Liabilities of discontinued operations - Total non-current liabilities Total liabilities Commitments and contingencies (Note 6) Shareholders’ deficit: Capital stock, $0.01 par value, 50,000,000 shares authorized: Redeemable preferred stock, $25 liquidating preference per share; 2,990,000 shares, issued and outstanding 30 30 Convertible participating preferred stock, $25 liquidating preference per share; 2,100,000 shares, issued and outstanding 21 21 Common stock, 9,368,053, issued and outstanding 94 94 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Other ) ) Total NFI shareholders’ deficit ) ) Noncontrolling interests ) - Total shareholders’ deficit ) ) Total liabilities and shareholders’ deficit $ $ See notes to consolidated financial statements. 24 NOVASTAR FINANCIAL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (dollars in thousands, except share amounts) For the Year Ended December 31, Income and Revenues: Service fee income $ $ Interest income – mortgage loans Interest income – mortgage securities Total Costs and Expenses: Cost of services Interest expense – asset-backed bonds Provision for credit losses Servicing fees Premiums for mortgage loan insurance Selling, general and administrative expense Other expense Total Other income Interest expense on trust preferred securities ) ) Loss before income tax expense ) ) Income tax expense (benefit) ) Net loss from continuing operations ) ) Income from discontinued operations, net of income tax - Net loss ) ) Less: Net loss attributable to noncontrolling interests ) - Net loss attributable to NFI $ ) $ ) Earnings Per Share attributable to NFI: Basic $ ) $ ) Diluted $ ) $ ) Weighted average basic shares outstanding Weighted average diluted shares outstanding See notes to consolidated financial statements. 25 NOVASTAR FINANCIAL, INC.
